Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the phrases “the blower” should instead recite “the blower assembly.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: duplicate periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the phrase “supported by” are unclear.
Regarding claim 3, the metes and bounds of “fuel-powered electric generator” are unclear since electric generators are most known to be powered by batteries, etc.
Regarding claim 18, the differentiation between the vent assembly from claim 1 and vent section of claim 18 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Reich US 4,513,529.

Regarding claim 1, Reich discloses a  thermal plant treatment (TPT) machine comprising:
a frame (various frame elements shown in figure 1); 
a thermal assembly supported by the frame, wherein the thermal assembly comprises: 
a heater duct (16a figure 4); 
a blower assembly mounted on the heater duct, the blower assembly configured to 	generate and provide an airstream to the heater duct (25); 
a heater supported by the blower and extending into the heater duct (35), the heater 	configured to increase a temperature of the air stream in the heater duct at a 	location downstream of the blower to generate a heated air stream (figure 4); and 
a vent assembly extending laterally relative to the heater duct and configured to receive the heated airstream from the heater duct and eject the airstream onto a target plant (17a/b/c figures 1-2).

	Regarding claim 2, Reich discloses the TPT machine of claim 1, further comprising: 
	a fuel tank disposed on and supported by the frame (48 figure 1); 
	a fuel line extending from the fuel tank to the heater (53 figure 4), wherein the heater is configured to combust fuel from the fuel tank to increase the temperature in the heater duct (column 4 lines 16-24, column 7 lines 17-44, etc.).

	Regarding claim 11, Reich discloses the TPT machine of claim 1, wherein the vent assembly includes a first arm extending laterally relative to the frame and a second arm extending laterally relative to the frame (16/17a/b/c figures 1-2 and 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, 12-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich.

	Regarding claim 3, Reich teaches the TPT machine of claim 1, and further comprising a power source supported by the frame (engine 12 figure 1), the power source configured to provide power to the blower (column 4 lines 36-38), but does not specify wherein the power source is selected from the group consisting of a fuel-powered electric generator and a mechanically driven electric generator.
	However, electric generators are well known types of power sources. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide an electric generator power source, in order to save fuel costs, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    

	Regarding claim 4, Reich teaches the TPT machine of claim 1, wherein the blower assembly includes: a first blower disposed on the heater duct (as previously described), but does not specify and a second blower disposed on the heater duct; and a blower shaft extending between and connecting a first fan of the first blower and a second fan of the second blower such that the first fan and the second fan are connected for simultaneous rotation.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide an additional blower/fan in line with the one previously identified, in order to increase airflow for particular crops requiring a stronger airflow; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

	Regarding claim 12, Reich teaches the TPT machine of claim 11, but does not specify wherein the first arm includes a bi-directional vent configured to eject the heated air onto the target plant, and wherein the bi-directional vent includes a first arm oriented on a first axis and a second arm oriented on a second axis, the second axis being transverse to the first axis.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various patterns of outlets, in order to direct the airflow in whatever pathway is most effective for the intended crop; since it would have been an obvious matter of design choice to make the different portions of the outlet/vents/arms of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Furthermore, applicant describes various shapes of outlet/vents/arms as optional; therefore, such particulars are not critical.

	Regarding claim 13, Reich teaches the TPT machine of claim 12, but does not specify wherein the first arm includes an alternating arrangement of vent openings and vent blockages.
	However again, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various patterns of outlets, in order to direct the airflow in whatever pathway is most effective for the intended crop; since it would have been an obvious matter of design choice to make the different portions of the outlet/vents/arms of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Furthermore, applicant describes various shapes of outlet/vents/arms as optional; therefore, such particulars are not critical.

	Regarding claim 18, Reich discloses the TPT machine of claim 1, wherein the thermal assembly includes a vent section disposed below the heater duct and connected to the heater duct (such as lower section 16b where all of the elements are at least connected together to provide the whole machine).

	Regarding claim 20, Reich discloses the TPT machine of claim 18, wherein the vent section is attached to the heater duct by a curved section disposed between the heater duct and the vent section, wherein lateral sides of the curved section are curved (the section near identifier 23 in figure 1, and also seen in figure 2).

Claim(s) 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of Koller US 2016/0128284.

	Regarding claim 14, Reich teaches the TPT machine of claim 11, wherein the first arm includes a uni-directional vent (as previously shown), but does not specify and wherein the uni-directional vent includes a first set of openings and a second set of openings spaced from the first set of openings.
	Koller; however, does teach openings (9 figures 1-2). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such openings, in order to accommodate design requirements for particular crops, etc.

	Regarding claim 15, the references teach the TPT machine of claim 14, but does not specify the first and second sets of openings are aligned on a centerline of a bottom of the first arm.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various patterns of openings, in order to direct the airflow in whatever pathway is most effective for the intended crop; since it would have been an obvious matter of design choice to make the different portions of the openings of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

	Regarding claim 16, the references teach the TPT machine of claim 14, but does not specify wherein a gap between the first set of openings and the second set of openings is larger than a width of the first set of openings.
	However again, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various patterns of openings, in order to direct the airflow in whatever pathway is most effective for the intended crop; since it would have been an obvious matter of design choice to make the different portions of the openings of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

	Regarding claim 17, the references teach the TPT machine of claim 14, but does not specify wherein the first set of openings includes a plurality of first openings, and wherein each of the plurality of first openings are circular.
	However again, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various patterns of openings, in order to direct the airflow in whatever pathway is most effective for the intended crop; since it would have been an obvious matter of design choice to make the different portions of the openings of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

	Regarding claim 19, Reich teaches the TPT machine of claim 18, wherein a vent attachment is mounted to the vent portion, the vent attachment including at least one opening configured to eject the heated air (17a/b/c); but does not specify the attachment as removably.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a removable attachment, in order to provide easier maintenance access to internal elements, since removable attachments are generally well known

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1, 4, and 5; particularly the specific arrangement of the first, second, and common air tubes, the first and second air valves in relation to the first and second fans, in relation to the elements recited in claim 1, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644